Citation Nr: 1719558	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-27 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disorder (GERD), claimed as stomach condition.

2.  Entitlement to an increased rating for chronic rhinorrhea as secondary to a nasal bone injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United State Marine Corps from January 1990 to January 1994.

The matter of chronic rhinorrhea comes before the Board of Veterans Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter of hiatal hernia with gastroesophageal reflux disorder comes before the Board from a September 2013 rating decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for GERD.  See 38 U.S.C.A.            § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that his GERD is related to his active service.  The Veteran was afforded a VA medical examination on April 8, 2013, in which the examiner rendered a diagnosis of a small hiatal hernia with a moderate to severe esophageal reflux.  However, this medical opinion did not offer an explanation as to the etiology of the Veteran's diagnosis, and is therefore inadequate.  In light of such findings, unfortunately, a remand is needed to obtain a new VA medical opinion for the issue entitlement to service connection for a hiatal hernia with a moderate to severe esophageal reflux.  See id.

Additionally, the Veteran contends that he is entitled to a compensable rating for his service-connected chronic rhinorrhea, currently rated at 0 percent.  The Board notes that the Veteran has not had a VA medical examination concerning this condition since 2009.  Thus, the Board finds that a new examination is necessary to determine the current status of the Veteran's chronic rhinorrhea.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for hiatal hernia with GERD and rhinorrhea.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a new medical examination with an appropriate clinician. The purpose of the examination is to determine the etiology of the Veteran's hiatal hernia with GERD. The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.

c.  The examiner must assess the Veteran's current symptoms and provide an opinion as to whether it is at least as likely as not that the Veteran's hiatal hernia with GERD is due in whole or in part to his active service.  

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

e.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Schedule the Veteran for a VA medical examination to determine the current severity level of his service-connected chronic rhinorrhea.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.  All pertinent symptomatology should be considered.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




